Citation Nr: 1428829	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  14-06 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to waiver of overpayment of pension benefits in the amount of $31,399.00.  



REPRESENTATION

Appellant represented by:	To Be Clarified



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The appellant had active military service from March 1968 to March 1970, and from April 1972 to April 1975 with 226 days lost during this period under 10 U.S.C. § 972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a November 2013 decision of the Committee of Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the above noted November 2013 decision the COWC notified the appellant that his request for waiver of overpayment of pension benefits in the amount of $31,399.00 had been denied.  

In a subsequent February 2014 VA Form 9 (Appeal to Board of Veterans' Appeals), the appellant requested a Travel Board hearing before a member of the Board.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand of this matter to the AOJ is warranted.  

Furthermore, an October 2003 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) identifies the appellant's power-of-attorney (POA) as being with The American Legion.  However, the appellant's VA Form 9 (Appeal to Board of Veterans' Appeals) and VA Form 646 (Statement of Accredited Representation in Appealed Case) were submitted by the Alabama Department of Veterans Affairs (ADVA).  A VA Form 21-22 in favor of the ADVA is not of record.  Thus, it is unclear to the Board who is currently representing the appellant in his appeal.  Since the appellant's appeal is being remanded for the above noted Travel Board hearing, it would be beneficial, in addition, to clarify whether the ADVA or The American Legion is the appellant's current appointed representative.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the appellant and request that he clarify his representation.  If the appellant wishes to appoint the Alabama Department of Veterans Affairs as his representative (thus revoking any power of attorney with The American Legion), the AOJ should instruct the appellant to execute a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  

2.  The AOJ should schedule the appellant for a hearing before a member of the Board sitting at the RO. The AOJ should notify the appellant and his representative of the date and time of the hearing and give them time to prepare.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



